MURPHY, Justice,
dissenting.
The Majority, in overruling appellant’s first two points of error, places emphasis on the failure of appellant’s brief to assert any harm resulting from the parole charge. The briefs in this case were filed prior to the decision in Rose v. State, 752 S.W.2d 529 (Tex.Crim.App.1987), and have not been supplemented. In the interest of justice and pursuant to Tex.R.App.P. 74(h), I would require the appellant and state to rebrief in order to address the issue of egregious harm as announced in Rose.